Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with an attorney Michael A. Scaturro on March 18, 2021.
The application has been amended as follows:
On line 10 of claim 1, “specifying the temperature at” will read -- specifying a temperature at--.
Claims 14-14 are cancelled.
On line 9 of claim 17, “pressure chamber into the food preparation chamber, and” will read/add --pressure chamber into the food preparation chamber, wherein the set pressure is configurable by specifying a temperature at which the steam is to be released into the food preparation chamber, and--.
On line 17 of claim 17, “whereby the distance D between” will read -- whereby a distance D between--.
On line 9 of claim 20, “pressure chamber into the food preparation chamber, and” will read/add --pressure chamber into the food preparation 
On line 11 of claim 20, “which steam may be passed in order to evenly steam the food,” will read --which steam passes in order to evenly steam food to be prepared,--.

Reasons for Allowance
Claims 14-15 are canceled.
Claims 1-13 and 16-20 are allowed.
Applicant’s amendments to independent claim 1, 17 and 20 to include “the conduit comprises an auto-relief valve configured and arranged to release the steam from the pressure chamber into the food preparation chamber upon detecting that the steam in the pressure chamber reaches a set pressure above atmospheric pressure from the pressure chamber into the food preparation chamber, and wherein the set pressure is configurable by specifying a temperature at which the steam is to be released into the food preparation chamber.” have overcome the prior art of record and new search. The combination of Morhack in view of GREGORY is not sufficient to render the claims prima facie obvious. Examiner can find no motivation to modify Morhack to obtain the claimed invention. Modifying Morhack to obtain the claimed invention would require impermissible hindsight. Furthermore, to modify Morhack to obtain the claimed invention would destroy the workability of Morhack.  Therefore, allowance of claims 1-13 and 16-20 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KET D DANG/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761